Citation Nr: 0016490	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	State Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel







INTRODUCTION

The appellant served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his October 1998 Notice of Disagreement (VA Form 21-4138), 
the veteran indicated that he had received "continuous 
treatment" for his low back disorder at the Fayetteville, NC 
VAMC, among other facilities.  He requested that the VA 
obtain these medical records; however, the evidence of record 
does not indicate that a search for these records has been 
conducted.  The VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
veteran's appeal cannot be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1. The RO should obtain all 
pertinent VA treatment records 
pertaining to the veteran, 
including all records of the 
veteran's treatment at the VA 
Medical Center in Fayetteville, 
North Carolina.

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
the RO should readjudicate whether 
the veteran is entitled to service 
connection for a low back disorder.  
If the benefits requested on appeal 
remain denied, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




